PER CURIAM.
Twylight Buchanan, through her attorney Wolodymyr Cybriwsky, sought fees for 39.4 hours of work at a rate of $150 per hour pursuant to 28 U.S.C. § 2412, the Equal Access- to Justice Act (EAJA). The district court found the request unreasonable and awarded a fee for 38.2 hours at the statutory rate of $125 per hour. See 28 U.S.C. § 2412(d)(2)(A). It awarded the fee directly to Buchanan, despite her agreement assigning to her attorney any fees awarded. The district court disregarded the assignment as violative of the Anti-Assignment Act (AAA), 31 U.S.C. § 3727. Buchanan, through Cybriwsky, appeals.
Cybriwsky, in his briefing, appears particularly aggrieved by the district court’s denial of his fees request for hourly rates ($175 and $150) that he claims this circuit approved in Turner v. Commissioner of Social Security, 680 F.3d 721 (6th Cir.2012). But regardless of any numeric mistake by the district court as argued by Cybriwsky, what matters — as the district court properly observed — is that Turner itself offered no discussion supporting the payment of fees at any hourly rate.
The district court’s order filed October 14, 2014 (and its order of December 8, 2014 denying reconsideration) diligently set forth the undisputed facts and the governing law. Because this court’s issuance of a full opinion would be duplicative and serve no jurisprudential purpose, we AFFIRM the judgment of the district court in its October 14, 2014 order.